Citation Nr: 1141516	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-49 675	)	DATE
	)
	)


THE ISSUE

Whether a September 2, 2009 Board decision that denied entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), should be revised on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1985 to September 1986.

2.  On October 1, 2010, a motion for revision of a September 2, 2009 Board decision that denied entitlement to a TDIU based on clear and unmistakable error was filed.

3.  In August 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the September 2, 2009 Board decision that denied entitlement to a TDIU.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of clear and unmistakable error except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

The Court has vacated and remanded, in relevant part, the September 2, 2009 Board decision that denied entitlement to a TDIU that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion, and it is dismissed.


ORDER

The motion is dismissed.

	                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



